Citation Nr: 1011668	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-38 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability, to include osteoporosis and degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to July 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
lumbar spine disability.  In July 2009, the Board remanded 
the claim for additional development.

The Veteran filed his initial claim for service connection 
for a back disability in November 2005.  In March 2006, the 
RO sent the Veteran a letter telling him that because he had 
not submitted requested service treatment records and a DD 
Form 214, his "claim" was denied.  Because the letter did 
not identify the back disability claim as being denied, it 
did not serve to deny that claim.  See Best v. Brown, 10 Vet. 
App. 322 (1997).

In June 2009 the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran's lumbar spine disability (osteoporosis and 
degenerative disc disease) is not related to his service or 
to any incident therein.   



CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by the Veteran's active service, nor may degenerative disc 
disease of the lumbar spine be presumed to have been incurred 
in such service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Notice was provided to the Veteran in October 2007, prior to 
the initial RO decision in March 2008.  The content of the 
notice fully complies with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  His claim was subsequently readjudicated after 
providing the Veteran with an opportunity to respond to the 
notice.  Furthermore, the Veteran was told it was his 
responsibility to support the claim with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.

With respect to the Dingess requirements, in October 2007, 
the Veteran was provided notice pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that a disability rating 
and an effective date for the award of benefits will be 
assigned if benefits are granted.  

Furthermore, the Veteran was told it was his responsibility 
to support the claim with appropriate evidence, and he was 
provided with the text of the relevant regulations relating 
to VA's duty to notice and assist.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's available service treatment records are in the 
claims file.  All efforts to obtain his complete service 
treatment records have been exhausted.  

The only available service treatment record was provided by 
the Veteran and consists of his examination for separation 
from service.  In January 2006, the National Personnel 
Records Center reported that it was unable to locate records 
pertaining to the Veteran.  Destruction of service medical 
records does not create a heightened benefit of the doubt, 
but only a heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

When a Veteran's records have been destroyed, VA has an 
obligation to search for alternative records that might 
support the Veteran's case.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  The Veteran was first notified that VA was 
unable to locate his service treatment records in a January 
2006 letter.  VA requested in that letter that he submit to 
VA any service records in his possession that would be 
supportive of his claim.  No response from the Veteran was 
received.  He was again advised of the loss of those records 
in a March 2006 decision.  In that letter the RO wrote that 
it had made multiple efforts to locate his records.  After 
the Veteran's current claim was filed in September 2007, he 
was again notified that his service records had been 
determined to be unavailable.  In September 2007, the Veteran 
submitted to VA the service records he had in his possession.  
These consisted of his service personnel records and the 
report associated with the examination he underwent prior to 
his discharge from service.

The record does not suggest alternate sources of records.  
Remand for an additional search would serve no useful purpose 
and not be likely to assist the Veteran in substantiating the 
claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).

VA treatment records are in the claims folder.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  He has not identified 
any other treatment records.  While the June 2008 opinion 
from the Veteran's private orthopedic physician indicates 
that he had been treating the Veteran for degenerative 
disease since 2001, VA clinical records suggest that this 
treatment pertains to the knees, as the Veteran in July 2007 
reported that he was experiencing increasing right knee pain, 
and was already status post total left knee replacement.  
Significantly, the Veteran did not provide VA with 
authorization for the release of records from either the 
private orthopedic surgeon or his primary care physician. 
Thus, VA has made every reasonable effort to obtain all 
records relevant to the Veteran's claim.

The Veteran was provided with examinations with respect to 
his claim in February 2008 and September 2009.  The 
examinations were thorough and consistent with the Veteran's 
treatment records, and the examiners adequately addressed the 
conflicting medical opinions of record.  Accordingly, the 
examinations were adequate and may be considered in deciding 
the claim.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2009), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

The Veteran contends that his currently diagnosed 
osteoporosis and degenerative disc disease of the lumbar 
spine are related to an epidural injection he received during 
his period of active service.  Specifically, he asserts that 
since undergoing epidural anesthesia prior to an in-service 
appendectomy, he has continued to experience intermittent 
pain in his lumbar spine.  He further asserts that his in-
service duties as an air policeman contributed to the 
development of his current low back disability.

The July 1954 report of examination shows that physical 
examination of the Veteran's spine was normal.  This report 
also shows that the Veteran was hospitalized in February 1952 
for a period of 12 days, when he underwent an appendectomy.  
There were no associated complications or sequelae.  The 
Veteran denied any other significant medical history since 
his last physical examination.

The Veteran's Form DD-214, issued upon his honorable 
separation from service, shows that the Veteran served as an 
air policeman and was honorably discharged by reason of "AFR 
39-10."  Air Force Regulation 39-10 provides for Separation 
Upon Expiration of Term of Service, for Convenience of 
Government, Minority, Dependency and Hardship.  The Veteran's 
Form DD-214 shows that he was separated as a result of the 
expiration of his term of service.  While the Veteran's 
service treatment records are unavailable and it is thus 
unclear whether he was treated for any disorders in service, 
it is clear from the specified reasons for his separation 
that the Veteran was not discharged from service due to a 
physical or medical disability incurred in or aggravated by 
service.

The first post-service clinical evidence pertaining to the 
lumbar spine is dated in April 2001, when the Veteran 
underwent a VA bone density scan that revealed osteoporosis 
of the lumbar spine.  Osteoporosis of the lumbar spine was 
confirmed by bone scans performed by VA in May 2003, May 
2005, and February 2007.  The osteoporosis was felt to be 
idiopathic, given that the Veteran had no findings suggestive 
of hyperparathyroidism, hyperthyroidism, genetic 
hemochromatosis or other test deficiency.  

VA treatment records dated in February 2008, however, show 
that the Veteran was felt to have hyperparathyroidism, given 
his history of osteoporosis, and laboratory findings of 
hypercalciuria with a serum creatinine of 0.8.  

VA clinical records dated from April 2001 to September 2008 
otherwise show that the Veteran reported experiencing chronic 
back pain.  These records do not show that the Veteran 
reported in-service injury or symptoms or a continuity of 
symptoms dating to service.  Additionally, these records do 
not show that any clinician at any time related his back 
disability to active service, including to the epidural 
injection he received in conjunction with his in-service 
appendectomy.

In statements submitted in support of his claim, beginning in 
the Veteran acknowledged that there were no clinical records 
pertaining to treatment for lumbar spine problems for many 
years after his discharge from service.  He asserted, 
however, that despite experiencing back pain since he 
received the epidural injection in service, he did not seek 
treatment because he had been taught, especially by his 
military service, not to complain about pain, but to ignore 
it and carry on.  He reiterated that he had continued to 
experience pain since the epidural injection in service, and 
that the pain had worsened in intensity and severity over the 
years.

The Veteran underwent VA examination of his lumbar spine in 
February 2008.  At the time of the examination, he reported 
an onset of low back pain in the 1950's, following a spinal 
injection for an appendectomy.  He stated that he had never 
seen a doctor for back pain, and had never undergone any 
specific treatment for back pain.  

He described his back pain as being present on a daily basis, 
and as associated with making specific movements.  The pain 
lasted for 30 minutes to one hour.  The pain did not radiate 
down his legs, and was not associated with numbness or 
weakness of the lower extremities.  He did not use a brace, 
cane, or crutch.  He took no medication for the pain.  His 
daily activities were impacted as a result of his back pain 
in that he was unable to lift more than 10 pounds, walk for 
more than 5 minutes, stand for more than 5 minutes, or sit 
for more than 25 minutes.  Flare ups of back pain occurred on 
a daily basis.  During a flare, he was unable to do any 
activity.

Physical examination of the lumbar spine resulted in an 
impression of osteoporosis, as demonstrated on February 2007 
bone scan.  February 2008 X-ray examination revealed bony 
demineralization and multilevel mild lumbar spondylosis and 
facet arthrosis.

The examiner determined that there was "a less than 50:50 
probability" that the Veteran's current back disability was 
related to his active service.

In a July 2008 addendum, the examiner stated that she had 
again reviewed the Veteran's claims file and it was her 
impression that it was less likely than not that the 
Veteran's back condition was related to service.  She 
reasoned that because the report of examination at discharge 
from service did not demonstrate any back problems, and there 
was no evidence of back problems for more than 50 years after 
his separation from service, it was less likely than not that 
the Veteran's current back disability was related to his 
active service.

In July 2008, the Veteran submitted two private opinions, 
each dated in June 2008, in support of his claim.  In the 
first opinion, the Veteran's private orthopedic surgeon 
stated that he had been treating the Veteran for extensive 
degenerative disease since 2001.  The Veteran had informed 
him that in 1951, he had required an emergency appendectomy.  
Related to this appendectomy, he had received a spinal 
anesthetic that had resulted in chronic back pain.  The 
Veteran had also been required to do a lot of heavy lifting 
and prolonged standing during his multiple active duty tours.  
The nature of his work contributed to his development of the 
degenerative disc disease he was now experiencing, and his 
symptoms had been present since service.

In the second opinion, the Veteran's primary care physician 
stated that the Veteran had a current diagnosis of 
degenerative disc disease.  The Veteran had informed him that 
when he was a young man in the service, he received an 
emergency "spinal shot" that resulted in chronic low back 
pain that had hurt him intermittently until the present time.  
In addition, the Veteran had also worked a security detail 
for a number of years.  The chronicity of this work, along 
with the physical nature of it, certainly contributed to the 
development of the degenerative disc disease the Veteran now 
had.

Because in determining that the Veteran's lumbar spine 
disability was less likely than not related to his active 
service the February 2008 VA examiner failed to consider the 
Veteran's lay statements regarding continuity of 
symptomatology since the in-service epidural injection, the 
claim was remanded in July 2009 for the purpose of obtaining 
an additional VA examination and etiological opinion.

In August 2009, the Veteran's primary care physician 
submitted a statement in support of the Veteran's claim that 
was identical to his June 2008 opinion.

The Veteran underwent the additional VA examination in 
September 2009.  At the time of the examination, the Veteran 
again reported that he had undergone an epidural injection in 
conjunction with an appendectomy.  Since that time, he had 
experienced pain in his lower back.  The pain lasted all day, 
every day.  His back disability flared every day, varying in 
duration according to his physical activity.  During the 
flares, he was unable to do any physical activity.  

He took no medication for his back disability, and did not 
use a cane, crutch, or brace.  He described occasional 
weakness of his back.  He denied experiencing numbness in his 
back, but stated that he did experience occasional numbness 
in the right leg.  No pain, however, radiated to his legs.  
On a day-to-day basis, he was unable to walk for more than 1 
minute, unable to stand for more than 1 minute, and unable to 
sit for more than 20 minutes.  He was retired and not 
working, although his not working was unrelated to his back 
condition.

X-ray examination revealed mild lumbar spondylosis, bony 
demineralization, and no significant interval changes.  
Physical examination, in conjunction with the X-ray, resulted 
in an impression of lumbar spondylosis and facet arthrosis 
with osteoporosis of the lumbar spine.

In addressing whether the Veteran's lumbar spine disability 
was related to his active service, the examiner noted that 
she had reviewed the Veteran's claims file, which contained 
very few service treatment records.  Those records available 
included a 1954 report of examination conducted in 
conjunction with the Veteran's separation from service, which 
documented a normal spine.  Post-service clinical records did 
not demonstrate any abnormalities of the spine for more than 
50 years after the Veteran's separation from service.  

Given the lack of in-service clinical evidence demonstrating 
a back disability and the length of time after service before 
there was clinical evidence of a back disability, it was the 
examiner's opinion that his current back condition was not 
related to his active service.  The examiner reasoned that 
despite the Veteran's complaints of a continuity of back pain 
since service, had there been a back condition stemming from 
his time in service, his X-rays would be expected to show 
more deterioration than they currently demonstrated.

As noted above, service connection may be granted when all 
the evidence establishes a medical nexus between military 
service and current complaints even if the disability is not 
identified in service.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Here the record documents that the Veteran underwent an 
appendectomy in service and that he has a current back 
disability.  The claim turns on whether there is a nexus 
between the current disability and the appendectomy or other 
incident of service.  There are conflicting medical opinions 
on this question.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The physicians who provided the June 2008 opinions related 
the Veteran's current back disability to active service, 
based upon the Veteran's statements regarding continuity of 
symptomatology and the nature of his in-service duties.  
Neither physician, however, considered the Veteran's post-
service history, including the severity of the degenerative 
changes demonstrated on X-ray, as compared to the changes 
that should have been expected, had there been an in-service 
injury.  

The orthopedic surgeon considered an inaccurate history in so 
far as he reported that the Veteran had had multiple tours of 
duty.  Neither physician considered the contemporaneous 
service records or the record prior to 2001.

In contrast, the September 2009 VA examiner provided a 
detailed opinion, supported by an adequate rationale, as to 
why she felt that the Veteran's current disability was less 
likely than not related to his active service: namely, that 
despite the Veteran's current reports of a continuity of 
symptomatology, there was a lack of in-service clinical 
evidence demonstrating a back disability, as supported by the 
1954 separation examination, and current evidence of 
degenerative changes showed changes less severe than would be 
expected with an injury stemming from an incident in service 
more than 50 years ago.  For these reasons, the Board 
concludes that the September 2009 VA opinion is entitled to 
more probative weight than are the private opinions.

While the Veteran's reports of a continuity of symptoms since 
service are competent, he has made such reports only recently 
and in conjunction with his claim for benefits.  The 
contemporaneous record does not show such continuity. Even 
after the Veteran began seeking VA treatment in 2001, he 
apparently did not report that his symptoms dated back to 
service.  While he has reported that he avoided treatment for 
a back disability during service or in the years following 
service because of an attitude that had been instilled by 
service, this does not explain why no history of continuity 
was reported after he began seeking VA treatment.  Given the 
contemporaneous record, his recent reports of a continuity of 
symptomatology are not credible.

In this case, the weight of the probative evidence is against 
finding a nexus between military service and the Veteran's 
current lumbar spine disability.  Thus, service connection is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  

In sum, the weight of the credible evidence demonstrates that 
the Veteran's lumbar spine disability first manifested many 
years after service and is not related to his active service 
or to any incident therein.  As the preponderance of the 
evidence is against the claim for service connection for a 
lumbar spine disability, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability, to include 
osteoporosis and degenerative disc disease, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


